—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration, the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Vinik, J.), dated September 24, 1997, as denied the petition.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the petitioner’s contention, the Supreme Court did not err in denying the petition to permanently stay arbitration of the respondents’ claim for underinsured motorist benefits. The respondents produced proof that they exhausted by payment of judgments or settlements the limits of liability of all bodily injury liability bonds or insurance policies applicable at the time of the accident (see, Insurance Law § 3420 [f| [2] [A]).
Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.